PER CURIAM.
We affirm the order discharging defendant on speedy trial grounds. Defendant was not brought to trial within ten days after the hearing on his motion for discharge. See Fla.R.Crim.P. 3.191(i)(4). The state did not timely raise with the trial court, as it was the state’s burden to do, its argument that the hearing had been timely held and that the trial judge should have scheduled the trial within ten days thereafter. See Apolinari v. Ulmer, 483 So.2d 75, 77 (Fla. 2d DCA 1986).
LEHAN, A.C.J., and HALL and SANDERLIN, JJ., concur.